Citation Nr: 0032438	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  94-11 776	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased rating for postoperative 
residuals of a right inguinal herniorrhaphy, currently rated 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from February 1966 to February 
1968, and from April 1968 to November 1971.  His service 
personnel records indicate that he served in the Republic of 
Vietnam from August 1966 to August 1967.  

This case was previously before the Board of Veterans' 
Appeals (Board) in January 2000.  At that time, the Board 
noted that this appeal arises from a June 1991 rating 
decision, in which the RO determined that the veteran had not 
submitted new and material evidence sufficient to reopen his 
claim of service connection for PTSD, which had previously 
been denied because there was no diagnosis of PTSD.  In the 
same rating decision, the RO continued the noncompensable 
disability evaluation then in effect for the veteran's 
service-connected postoperative residuals of a right inguinal 
herniorrhaphy.  In a rating decision in May 1993, the rating 
for the postoperative residuals of a right herniorrhaphy was 
increased to 10 percent, effective from May 1990.  
Subsequently, in November 1996 the RO reopened the claim of 
service connection for PTSD, following the receipt of medical 
evidence showing various diagnoses of PTSD, but denied the 
claim on its merits.  

The veteran was accorded hearings before hearing officers at 
the RO in March 1993 and April 1999, and transcripts of these 
hearings are included in the record.  This appeal was 
remanded by the Board to the RO in January 2000, and the 
claim of service connection for PTSD is the subject of a 
remand which follows this decision.  





FINDING OF FACT

The veteran's service-connected postoperative residuals of a 
right inguinal herniorrhaphy are manifested by a well-healed 
scar at the site of the surgical repair; the scar and the 
site of the surgical repair are tender on palpation, but 
there is no evidence of recurrence of a right inguinal 
hernia.  


CONCLUSION OF LAW

A rating in excess of 10 percent for the veteran's 
postoperative residuals of a right inguinal hernia is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 4.114, 4.118, Diagnostic Codes 7338, 7804 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service medical records include a November 1967 
report of his medical history, which indicated that he 
underwent a right inguinal herniorrhaphy in December 1966.  A 
report of an examination in April 1968 noted a six-inch scar 
in the right inguinal area.  

On VA examination of the veteran in February 1972, the 
examiner reported a well-healed, right inguinal hernia repair 
scar.  There was no herniation, but the veteran complained of 
soreness in the area of the scar.  The examining physician's 
diagnoses included postoperative residuals of a right 
inguinal herniorrhaphy.  

In an October 1972 rating decision, the RO granted service 
connection for postoperative residuals of a right inguinal 
herniorrhaphy, and assigned a noncompensable rating for the 
disability.  

The veteran submitted a claim for an increased rating for the 
service-connected postoperative residuals of a right inguinal 
herniorrhaphy in May 1990.  At a hearing before a hearing 
officer at the RO in March 1993, the veteran testified that 
he received medical treatment for postoperative residuals of 
a right inguinal herniorrhaphy at a VA Medical Center in 
Pittsburgh, Pennsylvania, in approximately 1972.  He was 
treated with medication and instructed on wearing a type of 
strap, which he stated that he discontinued wearing due to 
discomfort caused by its use.  

On VA examination in March 1993, the veteran complained of 
pain and tenderness over the right inguinal herniorrhaphy 
scar since his surgery in service, and he reported that the 
pain increases in severity when he lifts heavy objects.  On 
clinical evaluation, the examiner noted a horizontal scar in 
the right inguinal region at the site of the herniorrhaphy.  
The examining physician indicated that there was no tissue 
loss or muscle penetration.  The herniorrhaphy scar was 
tender and sensitive.  No adhesions were seen, and the 
examiner noted that there was no evidence of damage to 
tendons, bones, joints, or nerves.  The examiner's assessment 
included pain and tenderness over the site of the right 
inguinal herniorrhaphy, and no evidence of a recurrence of a 
right inguinal hernia.  

In the January 2000 remand, the Board noted that the VA 
examination of March 1993 was the most recent comprehensive 
examination then of record evaluating the severity of the 
veteran's service-connected postoperative residuals of a 
right inguinal herniorrhaphy.  Citing precedent of the United 
States Court of Appeals for Veterans Claims (Court), the 
Board concluded that the seven-year-old VA examination of 
March 1993 was not sufficiently contemporaneous to permit 
adequate evaluation of the current level of this service-
connected disability.  

Thereafter, the veteran was accorded a VA medical examination 
in May 2000.  The examining physician reported that medical 
records had been reviewed in connection with the examination.  
On clinical evaluation, there was a well-healed surgical scar 
in the veteran's right inguinal area.  There was slight pain 
on palpation of the right inguinal area, and right testicular 
pain on palpation.  The examining physician indicated that no 
hernia was noted.  The diagnosis was of residual pain from a 
right inguinal herniorrhaphy.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon the average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

In this case, the veteran's postoperative residuals of a 
right inguinal herniorrhaphy have been evaluated under 
Diagnostic Codes 7338 and 7804 of VA's Schedule for Rating 
Disabilities.  Under Diagnostic Code 7338, a 10 percent 
rating is warranted for an inguinal hernia which is 
postoperatively recurrent, readily reducible, and well 
supported by a truss or belt.  A 30 percent rating requires 
an inguinal hernia which is small, postoperatively recurrent 
or unoperated irremediable, and not well supported by a 
truss, or not readily reducible.  A 60 percent rating is 
warranted for an inguinal hernia which is large, 
postoperatively recurrent, not well supported under ordinary 
conditions and not readily reducible, when considered 
inoperable.  38 C.F.R. § 4.114, Diagnostic Code 7338 (2000).  

Under Diagnostic Code 7804, a 10 percent rating may be 
assigned for a scar which is superficial, tender and painful 
on objective demonstration.  38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2000).  

Review of the medical evidence in this case reveals that the 
veteran's postoperative residuals of a right inguinal 
herniorrhaphy are currently manifested by a well-healed scar 
at the site of the surgical repair.  The scar and the 
surgical site have been shown to be tender on palpation.  On 
VA examination in May 2000, the examiner specifically 
indicated that there was no evidence of hernia recurrence.  
In the absence of medical evidence of recurrence of the 
veteran's right inguinal hernia, a compensable rating is not 
warranted under Diagnostic Code 7338.  The 10 percent rating 
currently in effect under Diagnostic Code 7804 reflects the 
level of current disability manifested by the veteran's 
tender scar at the site of the right inguinal hernia repair.  
Accordingly, the Board concludes that a rating in excess of 
10 percent for the veteran's service-connected postoperative 
residuals of a right inguinal herniorrhaphy is not warranted, 
and the claim for an increased rating must be denied.  


ORDER

An increased rating for postoperative residuals of a right 
inguinal herniorrhaphy is denied.  


REMAND

With regard to the claim of service connection for PTSD, the 
veteran contends that he has PTSD as a result of stressful 
events he experienced during his military service.  In its 
January 2000 remand, the Board noted that service connection 
for PTSD requires medical evidence establishing a diagnosis 
of the condition, credible supporting evidence that the 
claimed in-service stressors actually occurred, and a link, 
established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 
128, 137-138 (1997).  

At the time of the January 2000 remand, the evidence of 
record in this case included unrefuted medical diagnoses of 
PTSD.  However, the issue of whether the veteran's PTSD is a 
result of stressful events he experienced in service remained 
unresolved.  

The veteran has asserted that the stressful events he 
experienced in service include sustaining a shell fragment 
wound in Vietnam.  At the hearing in March 1993, before a 
hearing officer at the RO, the veteran testified that he 
sustained a shell fragment wound to the right groin in April 
1967, and that he was hospitalized thereafter.  He added that 
he underwent right inguinal hernia repair surgery after 
sustaining the shell fragment wound.  

It is unclear whether all of the veteran's service medical 
records have been obtained.  The service medical records 
currently contained in the claims folder do not refer to the 
veteran's right inguinal hernia repair surgery, which 
reportedly occurred in Vietnam.  The veteran's service in 
Vietnam is not in dispute but, while the service medical 
records include records predating the veteran's service in 
Vietnam and postdating that service, the evidence currently 
of record does not appear to include service medical records 
for the period during which the veteran served in Vietnam.  
The absence of such records from the claims folder would 
obviously complicate verification of stressors associated 
with his service in Vietnam.  

However, the veteran has indicated that he was assigned to 
the 410th Transportation Company during his service in 
Vietnam.  It is possible that morning reports and sick call 
records from that unit or other medical records from the unit 
would assist in verification of the veteran's shell fragment 
wound stressor.  The Board concludes that an effort should be 
made to obtain such records pursuant to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 38 U.S.C. § 5103A).  

In the January 2000 remand, the Board noted that, the veteran 
has also asserted that his PTSD is related to stressful 
events which occurred while he was in service and after his 
return from Vietnam.  On December 1998 VA examination, a 
clinical psychologist opined that the veteran's report of his 
assignment to a burial detail following his return to the 
United States from Vietnam was a complex stressor which, 
together with the veteran's prior exposure to events in 
Vietnam, could constitute a traumatic stressor.  At the time 
of the January 2000 remand, the RO had not attempted to 
verify stressors associated with the veteran's assignment to 
burial detail upon his return to the United States.  
Accordingly, the Board directed that additional attempts be 
made to corroborate the veteran's account of stressful events 
he experienced in service, and that he be accorded a VA 
psychiatric examination if the stressful events were 
verified.  

In February 2000, in accordance with the January 2000 remand, 
the RO forwarded a letter to the veteran, requesting that he 
provide additional details relative to his performance of 
burial detail duties while assigned to a military unit in 
Pennsylvania after his service in Vietnam.  (The letter also 
requested that the veteran provide additional details to 
assist in verifying stressful events he alleges occurred 
while he was in Vietnam.)  In a note from the veteran's 
representative, dated in July 2000, it was indicated that the 
veteran was stationed at an army missile base in Herminie, 
Pennsylvania.  It was further indicated that the unit's 
headquarters was located in Oakdale, Pennsylvania, and that 
the veteran participated in burial details.  

In a written brief in support of the veteran's appeal, dated 
in November 2000, his representative indicated that the RO 
has performed all actions directed by the January 2000 
remand.  However, the RO's attempts, if any, to verify the 
veteran's participation in burial detail duties are not of 
record.  The Court has held that a remand by the Court or the 
Board imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  Stegall v. Brown, 11 Vet. App. 
268, 271 (1998).  

Additionally, with regard to verification of the veteran's 
assignment to burial detail duties after Vietnam, the Board 
notes that his military personnel records (which were of 
record at the time of the January 2000 remand) show that he 
was en route to Irwin, Pennsylvania in June 1968.  The 
personnel records further show that, from approximately July 
1968 to February 1969, the veteran was assigned to "B" 
Battery of the 3rd Battalion, 1st Artillery, in Herminie, 
Pennsylvania.  In a February 2000 statement, the veteran 
asserted that he participated in burial detail duties while 
stationed at Herminie, Pennsylvania and at Irwin, 
Pennsylvania.  An attempt should be made to determine whether 
the records of the foregoing unit show that its members 
participated in burial detail duties during the time period 
in which the veteran was assigned to that unit.  

Accordingly, the claim of service connection for PTSD is 
remanded to the RO for the following:

1.  The RO should contact the veteran and 
request that he identify all sources of 
his medical treatment for PTSD since his 
most recent VA examination in December 
1998.  All records of treatment 
identified, which have not been 
previously added to the claims folder, 
should be obtained.  

2.  The RO should attempt to obtain 
morning reports and sick call records 
from the 410th Transportation Company, 
the unit to which the veteran was 
assigned in Vietnam, in an attempt to 
verify whether he sustained, and was 
hospitalized in connection with, a right 
groin shell fragment wound in April 1967.  

3.  The RO should attempt to verify 
whether the veteran's unit, "B" Battery 
of the 3rd Battalion, 1st Artillery, at 
Herminie, Pennsylvania and Irwin, 
Pennsylvania in 1968 and 1969, 
participated in burial detail duties.  

4.  Following completion of the foregoing 
development, the veteran should be 
accorded a VA psychiatric examination to 
determine the nature and etiology of any 
current acquired psychiatric disorder, to 
include PTSD.  All clinical findings 
should be reported in detail.  The 
examiner must review the claims folder 
and a copy of this remand in connection 
with the examination and state in the 
examination report that the review has 
been accomplished.  If an acquired 
psychiatric disorder, to include PTSD, is 
identified, the examiner must furnish a 
medical opinion in response to the 
following questions:  (a) Is it at least 
as likely as not that the veteran's 
current acquired psychiatric disorder 
began in service or is otherwise related 
to service?  (b) If the answer to part 
"a" is in the affirmative, the examiner 
should explain the stressful event(s) 
during the veteran's service which 
resulted in the onset of an acquired 
psychiatric disorder, to include PTSD.  

5.  The RO should then review the claim 
of service connection for PTSD to 
determine whether the claim may be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and given the 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Veterans Law Judge
	Board of Veterans' Appeals


 


